                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                        EASTERN DUBUQUE DIVISION


CARMEN BILLMEYER, Adminstratix
of the Estate of ALEX BILLMEYER,                   CASE NO: 2:20-CV-1007
deceased,

     Plaintiff,

v.                                                       FIRST AMENDED
                                                        PETITION AT LAW
DUBUQUE COUNTY SHERIFF’S
OFFICE, SHERIFF JOE KENNEDY
(Individually and in his Official
Capacity), SGT. DAN RICHMAN
(Individually and in his Official
Capacity), DEPUTY JON KAUFFMAN
(Individually and in his Official
Capacity), DEPUTY LEWIS POTHOFF
(Individually and in his Official
Capacity), DEPUTY ASHLEE
HOFFMAN (Individually and in her
Official Capacity), DEPUTY JUSTIN
McELMEEL (Individually and in his
Official Capacity), THE CITY OF
DUBUQUE POLICE DEPARTMENT,
LT. PABLO RAMIEREZ (Individually
and in his Official Capacity), OFFICER
B.J. GOERDT (Individually and in his
Official Capacity), and OFFICER
THOMAS WARNER (Individually and
in his Official Capacity),

     Defendants.




                                         1 of 12
      COMES NOW, Plaintiff, by and through the undersigned counsel and hereby
submits the following:
                                     I. INTRODUCTION

  1. Plaintiff Carmen Billmeyer is the mother and Administratrix of the Estate of Alex

     Eugene Billmeyer, deceased. As more specifically set forth below, Mr. Billmeyer

     was subjected to Defendants' neglect of and deliberate indifference to his serious

     and obvious medical needs and, as a consequence, died. It is the purpose of this

     action to recover the actual damages Mr. Billmeyers’ estate has suffered as a result

     of Defendants' conduct, and punitive damages to punish Defendants' conduct and

     forever deter its repetition.

                           II. JURISDICTION AND VENUE

  2. Plaintiff seeks damages from Defendants under the Civil Rights Act of 1871, 42

     U.S.C. §1983, for gross and unconscionable violations of the rights, privileges and

     immunities guaranteed her son by the Fourteenth Amendment to the

     Constitution of the United States. Accordingly, this Court has jurisdiction of this

     case pursuant to the provisions of 38 U.S.C. §§1331 and 1343. Plaintiff also seeks

     to recover damages under the supplemental jurisdiction of this Court on her state

     claims of negligence, gross negligence, and wrongful death. Dubuque County,

     Iowa is the location of all acts pertinent to this suit, and venue is therefore proper

     in this Court.




                                          2 of 12
                                  III. PARTIES

3. Plaintiff resides in Dubuque County, Iowa.

4. Defendant Dubuque County Sheriff, at all times mentioned herein, employed,

   was responsible for the establishment of policies either formally or by custom and

   practice for, and was responsible for the employment, training, supervision and

   conduct of, the officers, employees and medical professionals at the Dubuque

   County Sheriff (“DCS”) and the Dubuque County Jail (“the Jail”).

5. Defendant Joe Kennedy was at all times mentioned herein the elected supervisor

   of the DCS, and as such established policies either formally or by custom for, and

   was responsible for the employment, training, supervision and conduct of, the

   officers and employees of the DCS and the Jail.

6. Defendants Sgt. Dan Richman, Deputy Lucas Pothoff, and Deputy Jon Kaufman

   (hereafter collectively “the DCS Officers”) were at all times mentioned herein

   officers and employees of the DCS, and knew of or witnessed Mr. Billmeyer’s

   condition and responded with deliberate indifference and/or neglect/gross

   neglect as described below.

7. Defendant City of Dubuque Police Department, (“DPD”) at all times mentioned

   herein, employed, was responsible for the establishment of policies either

   formally or by custom and practice for, and was responsible for the employment,

   training, supervision and conduct of, the officers, employees

8. Defendants Lt. Pablo Ramierez, Officer B.J. Goerdt, and Officer Thomas Warner

   (hereafter collectively “the DPD Officers”) were at all times mentioned herein

                                       3 of 12
   officers and employees of the DPD, and knew of or witnessed Mr. Billmeyer’s

   condition and responded with deliberate indifference and/or neglect/gross

   neglect as described below.

                  IV. NATURE OF DEFNDANTS’ CONDUCT

9. Defendants, individually and in conspiracy with one another, engaged in the

   conduct described below under color of the law of the State of Iowa, the County

   of Dubuque and the City of Dubuque. The individual Defendants named above

   knowingly participated or acquiesced in, contributed to, encouraged, implicitly

   authorized or approved the conduct described below. The offenses described

   below resulted from the failure of the Defendants Sheriff of Dubuque County and

   its elected Sheriff Joe Kennedy, to employ qualified persons for positions of

   authority, and/or to properly or conscientiously train and supervise the conduct

   of such persons after their employment, and/or to promulgate appropriate

   operating policies and procedures either formally or by custom and practice to

   protect the constitutional rights of inmates like Mr. Billmeyer. Defendants'

   conduct was intentional and grossly negligent, indicated active malice toward Mr.

   Billmeyer and a total, deliberate and reckless disregard for and indifference to his

   life and his constitutional and common law rights, and justifies an award of

   punitive damages in addition to the actual damages his estate is entitled to

   recover.




                                       4 of 12
                                      V. FACTS

10. Mr. Billmeyer was arrested by the DPD officers on May 26th, 2019 at

   approximately 3:15 p.m., based upon a suspected call of burglary, criminal

   mischief, or trespass, and on an outstanding in state warrant for escape. At the

   time of his arrest, Mr. Billmeyer was exhibiting obvious symptoms of a drug

   overdose.

11. Some of the obvious signs of a drug overdose exhibited to officers were

   indications of paranoia, hallucinations, loss of conscious, unable to answer basic

   questions, disorientation, and a failure to have control over his bodily functions.

12. Information was also passed on to DPD officers that Mr. Billmeyer had overdosed

   on a mind-altering drug are statements made to police by his mother, Carmen

   Billmeyer, and admissions by Billmeyer that he had taken methamphetamine.

13. DPD officers told him that he would get whatever help he needed at the Jail.

14. When Mr. Billmeyer arrived at the Jail on or around 3:47 pm on May 26th, his

   obvious symptoms of overdose had only increased. He was not assessed by any

   medical professional, or any precautions taken for his safety.

15. DCS deputies indicate that Jail staff had no information regarding the

   circumstances of Mr. Billmeyer’s arrest. DPD officers failed to inform DCS

   deputies that Mr. Billmeyer had likely overdosed on meth; although the condition

   and symptoms of Mr. Billmeyer should have been obvious to DCS staff.

16. During the booking process, DCS deputies made the following observations of

   Mr. Billmeyer:

                                        5 of 12
       a. That Mr. Billmeyer “kept looking around advising someone was trying to

            get him,”

       b. Became very agitated,

       c. Stated “someone behind the door was trying to get him”,

       d. Was sweating, agitated, paranoid and noted his eyes to be wide open as

            he kept looking around for someone he thought was trying to kill him,

       e. He attempted to shut the booking room door and hide from someone he

            thought was in the hallway trying to kill him,

       f. He kept his head in his hands, he was doubled over, and was visibly

            shaking and rocking during the entire booking process,

17. In response to these symptoms and observations, DCS deputies merely decided to

   put Mr. Billmeyer in a holding cell, and did not take any actions to treat Mr.

   Billmeyer for a drug overdose.

18. DCS deputies’ only response and treatment for these observations was to verbally

   assure Mr. Billmeyer that no one was going to kill him and that he was going to

   be ok.

19. Allegedly, at 3:53 pm, Deputy Richman checked on Mr. Billmeyer in his cell.

   Deputy Richman notes that Mr. Billmeyer was clinging to the toilet with his right

   arm.

20. At 4:00 pm Deputy Pothoff allegedly checked on Mr. Billmeyer in is cell to see if

   he wanted food. Mr. Billmeyer did not respond to questions and was “talking to

   himself and crawling around the cell without an answer”.

                                        6 of 12
21. At 4:24 pm Deputy Kaufman advised Deputy Richman that Mr. Billmeyer

   vomited on himself and was smearing it on the walls as he crawled on his hands

   and knees.

22. At 4:54 pm Deputy Kaufman advised Deputy Richman that Mr. Billmeyer was

   sitting upright in the corner of the cell, motionless.

23. At 5:10 pm Deputy Richman checked on Mr. Billmeyer. Deputy Richman claimed

   he didn’t like the position Mr. Billmeyer was sitting and wanted to move him.

24. Deputy Richman, during this check, found Mr. Billmeyer to be pale white and

   unresponsive.

25. Deputy Richman called for staff assistance, at which point Deputy McElmeel, an

   EMT, and Deputy Pothoff responded.

26. There is no record that Mr. Billmeyer was ever medically assessed by anyone until

   after he was found unresponsive, and that assessment was done by Deputy

   McElmeel to assess a pulse and to make attempts to resuscitate Mr. Billmeyer.

27. There is no record that Defendants assessed him or even taken or charted his

   vitals. There is no record that Mr. Billmeyer was regularly observed or his

   condition monitored by any other employees or officers of the Jail.

28. On information and belief, Defendants Ramirez, Warner, and Goerdt, violated

   numerous written policies of the DPD intended to protect someone in Mr.

   Billmeyer’s condition, including but not limited to policies of communications

   between arresting officers and custodial officers, policies prohibiting the

   admission of persons who are severely impaired and/or may have taken an

                                         7 of 12
   overdose of drugs, policies concerning medical emergencies such as drug

   overdose and/or unconsciousness, and policies concerning observation and

   monitoring of intoxicated arrestees.

29. On information and belief, Defendants Richman, Kaufman, Pothoff, Hoffman,

   and McElmeel violated numerous written policies of the DCS and/or the Jail

   intended to protect someone in Mr. Billmeyer’s condition, including but not

   limited to policies prohibiting the admission of persons who are severely

   impaired and/or may have taken an overdose of drugs, policies concerning

   medical emergencies such as drug overdose and/or unconsciousness, and policies

   concerning observation and monitoring of intoxicated arrestees.

                              VI. CAUSES OF ACTION

                     Count I – DELIBERATE INDIFFERENCE

30. Plaintiff reasserts paragraphs 1-29 as if pled in their entirety herein.

31. Defendants' conduct was intentional, reckless, deliberate, wanton and/or

   malicious, and was indicative of their total, deliberate and reckless disregard of

   and indifference to Mr. Billmeyer’s life as well as his rights and the risk of harm to

   his occasioned by such conduct.

32. Plaintiff believes and, after reasonable discovery, will show that Mr. Billmeyer’s

   treatment by Defendants was the result of customs and practices of Defendants

   that were contrary to or expressly violated written policies of the DPD, DCS

   and/or the Jail, and that such customs and practices were the "moving force"

   behind Mr. Billmeyer’s death. Such practices constitute an arbitrary use of

                                          8 of 12
   government power, and evince a total, intentional, deliberate and unreasonable

   disregard for and indifference to the lives and constitutional and common law

   rights of inmates at the Jail, including Mr. Billmeyer, and the wholesale violations

   of those rights likely to result from the regular and systematic pursuit of such

   practices.

33. As a result of the foregoing, Mr. Billmeyer, through Defendants' deliberate

   indifference and grossly negligent -- if not reckless, intentional and/or malicious -

   - conduct, was subjected to cruel and unusual punishment, deprived of his life,

   and denied due process of law in violation of the Fourteenth Amendment to the

   Constitution of the United States and the Civil Rights Act of 1871, 42 U.S.C. §

   1983.

                             Count II – MONELL CLAIMS

34. Plaintiff reasserts paragraphs 1-29 as if pled in their entirety herein.

35. Defendants, jointly and severally, individually and collectively, failed to

   adequately and properly train, supervise, manage, and control its employees and

   Administrator in the assistance, diagnosis, and treatment for persons taken in to

   custody under the influence of a controlled substance, and as a result ALEX

   BILLMEYER suffered an adverse action when his freedom of movement was

   restricted by the Defendants.

36. Defendant SHERIFF JOE KENNEDY was the chief executive decision maker of

   DUBUQUE COUNTY JAIL.



                                          9 of 12
37. Defendant Sheriff Joe Kennedy was the chief executive officer for the Dubuque

   County Jail with final authority over matters involving the diagnosis, care,

   treatment, policy regarding individuals upon their intake and introduction into

   the Dubuque County Jail and the decisions he makes represent government

   policy of the County of Dubuque unless specifically modified or abrogated by the

   Board of Supervisors.

38. Defendants, jointly and severally, individually and collectively, knew, or should

   have known, that their employees would be required to confront intoxicated

   persons or persons who were otherwise suffering a medical emergency and that a

   failure to deal with such persons promptly, properly and with proper regard and

   respect for the due process and equal protection rights of the persons would cause

   injury and damage to the person.

39. Defendants, jointly and severally, individually and collectively, knew, or should

   have known, that there was a system or procedure in place for identifying,

   diagnosing, treating, and then providing adequate care and treatment to

   intoxicated or injured persons that came into the jail as a result of the decisions

   made by its employees.

                            Count III - NEGLIGENCE

40. By virtue of the foregoing, Defendants were negligent and grossly negligent, and

   the medical professionals responsible for Mr. Billmeyer failed to satisfy the

   applicable standard of care.



                                        10 of 12
                             Count IV – WRONGFUL DEATH

  41. Mr. Billmeyer suffered a wrongful death for which his estate is entitled to recover

      damages.

                                      VII. DAMAGES

  42. Mr. Billmeyer’s death was preventable, and his estate is entitled to recover for his

      pain and suffering, for the loss of his life and the enjoyment of life, and for his lost

      future income as a consequence. In addition, Defendants' violations of Mr.

      Billmeyer’s constitutional and common law rights were so cruel and malicious,

      and evinced such a total and reckless disregard for his life and those rights, that

      Mr. Billmeyer’s estate is entitled to recover punitive damages from Defendants in

      order to deter such conduct in the future.

                                    VIII. JURY DEMAND

  43. Plaintiff does hereby request a jury demand for this complaint.

WHEREFORE, Plaintiff requests a trial by jury, and further requests that Mr.

Billmeyer’s estate be awarded actual and punitive damages, pre- and post-judgment

interest, costs, attorneys' fees and all other relief to which it is entitled under law or in

equity.




                                            11 of 12
                                                      Respectfully submitted,
                                                      MUNDY LAW OFFICE, P.C.

                                                      s/ Nathan A. Mundy
                                                      _______________________________
                                                      NATHAN A. MUNDY (AT0009065)
                                                      317 6th Ave., Suite 1300
                                                      Des Moines IA 50309-1770
                                                      Telephone: 515-288-1552
                                                      E-mail: nathan@mundylawdsm.com
                                                      ATTORNEY FOR PLAINTIFF

    Copy to:

    David Schrock
    Smith Mills Schrock Blades, PC
    118 3rd Ave., Suite 200
    PO Box 36
    Cedar Rapids, IA 52406
    ATTORNEY FOR DEFENDANT City of Dubuque

    Les Reddick
    Kane, Norby, & Reddick, PC
    2100 Asbury Road, Suite 2
    Dubuque, IA 52001
    ATTORNEY FOR DEFENDANTS Dubuque County

PROOF OF SERVICE
The undersigned certifies that the foregoing instrument was served upon all parties to the above cause to each of the
attorneys of record herein using the CM/ECF Filing system and at the E-Mail address used to communicate with the
parties throughout the entirety of this case. s/ Nathan A. Mundy .




                                                       12 of 12
